IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30825
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SHEDDRICK WHITE,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-50075-1
                        - - - - - - - - - -
                          January 29, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sheddrick White appeals his sentence for conspiracy to

commit a violent crime (first-degree murder) in aid of a

racketeering activity, a violation of 18 U.S.C. § 1959(b)(2).

     White argues that the district court erred in imposing a

four-level offense-level enhancement on the ground that he had

accepted an offer of money to commit what would have constituted

first-degree murder.   See U.S.S.G. § 2A2.1(b)(2).     He maintains

that the evidence relied upon by the court lacked “sufficient

indicia of reliability” under § 6A1.3.   In applying the increase,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30825
                                  -2-

the district court relied on information included in White’s

Presentence Report and on hearsay statements by a coconspirator,

as reported at his sentencing hearing by a DEA agent.     This

evidence had sufficient indicia of reliability and was unrebutted

by White.   See United States v. Fitzgerald, 89 F.3d 218, 223 (5th

Cir. 1996); United States v. Gaytan, 74 F.3d 545, 558 (5th Cir.

1996).

     For the first time on appeal, White contends that the

district court erred in departing upward from the applicable

Sentencing Guidelines imprisonment range in sentencing him to the

maximum statutory prison term of 120 months.     Because the court

specifically cited a reason included in the Guideline notes in

imposing the departure–-the efforts by White and another man to

burn down a rival’s house endangered the lives of more than one

person--White cannot show plain error.      See § 2A2.1, comment.

(n.3); United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994) (en banc).

     White also challenges the district court’s refusal to enter

a downward departure based on his youthfulness–-White was only 17

years old when the offense was committed–-and on his alleged

assistance to authorities.    Because there is no indication in the

record that the district court’s refusal to depart downward was

based on a mistaken belief that the court lacked the power to do

so, this court lacks jurisdiction over this claim.      See United

States v. Yanez-Huerta, 207 F.3d 746, 748 (5th Cir.), cert.

denied, 121 S. Ct. 432 (2000).

     The sentence is AFFIRMED.